* On September 25, 1941, previous to the commencement of this proceeding, Herbert J. Rushton, Attorney General, had rendered a written opinion holding that clubs licensed by the liquor control commission were entitled to the statutory discount of 15 per cent. — REPORTER.
Plaintiff was granted leave to file petition for peremptory writ of mandamus to compel the liquor control commission to allow the petitioner 15 per cent. discount on purchases of alcoholic liquors from the commission. Order to show cause was issued, and the cause submitted on record and briefs.
Plaintiff is a Michigan corporation, properly licensed to sell certain alcoholic liquors for consumption on the premises, under the provisions of the liquor control act (Act No. 8, Pub. Acts 1933 [Ex. Sess.], as last amended by Act No. 281, Pub. Acts 1937 [Comp. Laws Supp. 1940, § 9209-16 et seq., Stat. Ann. 1942 Cum. Supp. § 18.971 et seq.]). Plaintiff's order for certain alcoholic liquors was accepted by the commission but plaintiff's demand for 15 per cent. discount was denied.
The question for decision is whether plaintiff is entitled to the 15 per cent. discount on purchases of liquor made by it from the liquor control commission. The applicable provisions of the liquor control act (Section 16 [Comp. Laws Supp. 1940, § 9209-31, Stat. Ann. 1942 Cum. Supp. § 18.987]) are as follows:
"On the sale of alcoholic liquors made by State liquor stores to specially designated distributors, there shall be allowed a discount of ten per cent. deducted from the sale price as established by the commission, and to establishments licensed to sell for consumption on the premises there shall be allowed a discount of fifteen per cent., deducted from the sale price as established by the commission."
Plaintiff does not claim to be a "specially designated" distributor, and the only question is whether *Page 446 
it is an establishment "licensed to sell for consumption on the premises." If so, it is entitled to the 15 per cent. discount.
It is conceded that plaintiff is a club, properly licensed as defined in section 2 of the liquor control act as amended by Act No. 281, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 9209-17, Stat. Ann. 1942 Cum. Supp. § 18.972).
It is also conceded that plaintiff has the right to sell certain classes of intoxicating liquor for consumption on the premises, under the following provisions of the act (Section 24 [Comp. Laws Supp. 1940, § 9209-39, Stat. Ann. 1942 Cum. Supp. § 18.995]):
"The following classes of vendors shall have the right to sell the several alcoholic liquors as provided for in this section: * * *
"3. Clubs wherein beer, wine and spirits may be sold for consumption on the premises only to bona fide members, who have attained the age of twenty-one years."
The commission argues that clubs, under the above-quoted section 24, subd. 3, are not entitled to the discount and that it was intended by the legislature to allow the discount only to commercial establishments licensed under section 24, subd. 2, which reads as follows:
"2. Class `C' license wherein beer, wine and spirits may be sold for consumption on the premises."
The limitation on sale of alcoholic liquor under section 24, subdivision 3, "only to bona fide members, who have attained the age of twenty-one years," limits but does not change the plain effect of the words "sold for consumption on the premises only." Liquor is just as plainly sold for consumption on the premises under section 24, subd. 3, as *Page 447 
under section 24, subd. 2. The only difference is that under subdivision 3 it can be sold only to bona fide members of the club who have attained the age of 21 years. Both classes, subdivision 2 and subdivision 3, come squarely within the 15 per cent. discount allowed under section 16 to "establishments licensed to sell for consumption on the premises."
If necessary, the writ may issue. No costs awarded, a public question being involved.
NORTH, STARR, WIEST, BUTZEL, and SHARPE, JJ., concurred with BOYLES, J.